20-22437-rdd          Doc 18      Filed 03/28/20 Entered 03/28/20 03:08:54                Main Document
                                               Pg 1 of 4



Dennis F. Dunne, Esq.
Andrew M. Leblanc, Esq.
Tyson M. Lomazow, Esq.
Lauren C. Doyle, Esq.
MILBANK LLP
55 Hudson Yards
New York, New York 10001
Telephone:   (212) 530-5000
Facsimile:   (212) 530-5219

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
OneWeb Global Limited, et al.                             )   Case No. 20-22437 ( )
                                                          )
                                 Debtors. 1               )   (Joint Administration Pending)
                                                          )

                          NOTICE OF COMMENCEMENT OF
               CHAPTER 11 CASES AND AGENDA FOR FIRST DAY HEARING

               PLEASE TAKE NOTICE that on March 27, 2020, OneWeb Global Limited
and its above-captioned affiliates (collectively, the “Debtors”) filed voluntary petitions for relief
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the United
States Bankruptcy Court for the Southern District of New York (the “Court”).

              PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day
Hearing”) has been scheduled for March 31, 2020 at 2:00 p.m. (Prevailing Eastern Time)
before the Honorable Judge Robert D. Drain, United States Bankruptcy Judge, at the
United States Bankruptcy Court for the Southern District of New York, 300 Quarropas St.,
White Plains, New York 10601-4140. In light of the COVID-19 pandemic and the Court’s


1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
       number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
       Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
       (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
       Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
       SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
       AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
       (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’
       headquarters is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.


42403.00001
20-22437-rdd     Doc 18     Filed 03/28/20 Entered 03/28/20 03:08:54           Main Document
                                         Pg 2 of 4



General Order M-543 (“General Order M-543”), dated March 20, 2020, the First Day
Hearing will only be conducted telephonically.

               PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the
First Day Hearing must make arrangements through CourtSolutions LLC. Instructions to
register for CourtSolutions LLC are attached to General Order M-543.

                PLEASE TAKE FURTHER NOTICE that an agenda for the First Day Hearing
is set forth below. Copies of each pleading identified below can be viewed and/or obtained by:
(i) accessing the Court’s website at http://www.nysb.uscourts.gov, (ii) contacting the Office of
the Clerk of the Court, (iii) from the Debtors’ claims and noticing agent, Omni Agent Solutions,
at https://www.omniagentsolutions.com/onewebglobal. Note that a PACER password is
needed to access documents on the Court’s website.

              PLEASE TAKE FURTHER NOTICE that your rights may be affected. You
should read the First Day Pleadings carefully and discuss them with your attorney, if you
have one in connection with the chapter 11 cases. (If you do not have an attorney, you may
wish to consult with one).

                PLEASE TAKE FURTHER NOTICE that if you do not want the Court to grant
the relief requested in the First Day Pleadings, or if you want the Court to consider your views
on the First Day Pleadings, then you or your attorney must attend the First Day Hearing. If you
or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the First Day Pleadings and may enter orders granting the relief requested in the First
Day Pleadings.

                          AGENDA FOR FIRST DAY HEARING

A.     Introduction

       1.     Introduction – Dennis F. Dunne (Milbank LLP)

B.     Motions and Applications to Be Heard at the First Day Hearing

       1.     Debtors’ Motion for Entry of an Order Directing Joint Administration of Chapter
              11 Cases [Docket No. 2]

       2.     Debtors’ Application for Order (I) Authorizing them to Employ and Retain Omni
              Agent Solutions as Claims and Noticing Agent, Effective Nunc Pro Tunc to the
              Petition Date and (II) Granting Related Relief [Docket No. 4]

       3.     Debtors’ Motion for Order: (I) Authorizing Debtors to (A) Prepare List of
              Creditors in Lieu of Submitting a Formatted Mailing Matrix and (B) File a
              Consolidated List of the 30 Largest Unsecured Creditors; (II) Approving
              Form and Manner of Notifying Creditors of Commencement of These Chapter 11
              Cases; and (III) Granting Related Relief [Docket No. 5]



                                               2
20-22437-rdd   Doc 18   Filed 03/28/20 Entered 03/28/20 03:08:54          Main Document
                                     Pg 3 of 4



     4.    Debtors’ Motion for Order Implementing Certain Notice and Case Management
           Procedures [Docket No. 6]

     5.    Debtors’ Motion for Order Extending Time to File Schedules of Assets and
           Liabilities, Schedule of Executory Contracts and Unexpired Leases, and
           Statements of Financial Affairs, and Rule 2015.3 Financial Reports [Docket
           No. 7]

     6.    Debtors’ Motion for Entry of an Order (I) Enforcing the Protections of 11 U.S.C.
           §§ 362, 365, 525, and 541(c), (II) Approving the Form and Manner of Notice, and
           (III) Granting Related Relief [Docket No. 8]

     7.    Debtors’ Motion for (A) Interim and Final Authority to (I) Pay Prepetition Wages,
           Salaries, and Other Compensation and Benefits, (II) Maintain Employee Benefit
           Programs, and (B) Certain Related Relief [Docket No. 9]

     8.    Debtor’s Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to
           (I) Continue Using Existing Cash Management System, Bank Accounts and
           Business Forms, (II) Continue Intercompany Transactions, (III) Grant
           Superpriority Administrative Expense Status to Postpetition Intercompany
           Transactions (B) Extending Time to Comply with the Requirements of Section
           345 of the Bankruptcy Code, (C) Scheduling Final Hearing and (D) Granting
           Related Relief [Docket No. 10]

     9.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Them to
           Pay Certain Prepetition Claims of Critical Vendors, and (II) Granting Related
           Relief [Docket No. 11]

     10.   Debtors’ Motion for (I) Authorization to (A) Continue to Maintain Insurance
           Policies, Workers’ Compensation Insurance and Surety Bond Program, and (B)
           Honor All Related Obligations, (II) Modification of the Automatic Stay with
           Respect to the Workers’ Compensation Claims, and (III) Certain Related Relief
           [Docket No. 12]

     11.   Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Proposed
           Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing
           Procedures for Determining Adequate Assurance of Payment For Future Utility
           Services, and (III) Prohibiting Utility Providers From Altering, Refusing, or
           Discontinuing Utility Services [Docket No. 13]

     12.   Debtors’ Motion For Entry of Interim and Final Orders (A) Authorizing, but not
           Directing, Debtors to Pay Taxes and Fees and (B) Authorizing and Directing
           Financial Institutions to Honor All Related Checks and Electronic Payment
           Requests [Docket No. 14]

     13.   Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 362 for Entry of Interim
           and Final Orders Establishing Notification Procedures and Approving Restrictions


                                           3
20-22437-rdd   Doc 18     Filed 03/28/20 Entered 03/28/20 03:08:54          Main Document
                                       Pg 4 of 4



            on (A) Certain Transfers of Interests in OneWeb Global Limited and (B)
            Claiming a Worthless Stock Deduction [Docket No. 15]

      14.   Debtors’ Motion for Entry of an Order Establishing A Record Date for Notice and
            Sell Down Procedures for Trading in Certain Claims Against the Debtors’ Estates
            [Docket No. 16]

      15.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
            Postpetition Use of Cash Collateral, (II) Granting Adequate Protection to the
            Prepetition Secured Parties, and (III) Granting Related Relief [Docket No. 17]

C.    Related Pleadings

      1.    Declaration of Thomas Whayne in Support of Chapter 11 Petitions and First Day
            Pleadings [Docket No. 3]


Dated: March 27, 2020                    Respectfully submitted,
       New York, New York

                                         /s/ Dennis F. Dunne
                                         Dennis F. Dunne, Esq.
                                         Andrew M. Leblanc, Esq.
                                         Tyson M. Lomazow, Esq.
                                         Lauren C. Doyle, Esq.
                                         MILBANK LLP
                                         55 Hudson Yards
                                         New York, NY 10001
                                         Telephone:     (212) 530-5000
                                         Facsimile:     (212) 530-5219
                                         Email:         ddunne@milbank.com
                                                        aleblanc@milbank.com
                                                        tlomazow@milbank.com
                                                        ldoyle@milbank.com

                                         Proposed Counsel for Debtors
                                         and Debtors in Possession




                                            4
